Citation Nr: 1450111	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, currently diagnosed as intervertebral disc syndrome (IVDS), lumbar osteoarthritis, and thoracic osteoarthritis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  When this case was previously before the Board in January 2013, it was remanded for further development.   


FINDING OF FACT

A back disability is currently shown, and the preponderance of the evidence indicates that this disability is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's back disability, currently diagnosed as IVDS, lumbar osteoarthritis, and thoracic osteoarthritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection for a back disability, representing a complete grant of the benefit sought on appeal with regard to this claim.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and no further discussion of VA's responsibilities under the VCAA is necessary.  
The Veteran contends that entitlement to service connection for a back disability is warranted. In support of this contention, the Veteran asserts that he initially injured his back during service in March 1976 while lifting 55 gallon drums.  See June 2012 VA examination report; Veteran's September 2011 Notice of Disagreement and August 2012 VA Form 9.  The Veteran has also asserted that in-service road marching and running in full combat gear weighing 75 pounds or more contributed to his back disability.  See Dr. J.R.W.'s April 2013 letter.  Finally, the Veteran has reported experiencing a continuity of back pain since service, which he has self-medicated with over the counter pain medication.  See Dr. J.R.W.'s April 2013 letter.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish service connection, there must be competent, credible evidence of: (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board finds that service connection for residuals of a low back disability, currently diagnosed as IVDS, lumbar osteoarthritis, and thoracic osteoarthritis, is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has a low back disability.  See June 2012 VA examination report (diagnosing IVDS, lumbar osteoarthritis, and thoracic osteoarthritis).  As such, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, the evidence of record shows that the Veteran had an in-service injury to his back.  Specifically, the Veteran has provided competent and credible reports that he first injured his back while lifting 55 gallon drums and has continued to experiencing back pain since this in-service injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).   Additionally, the Veteran's reports are supported by his service treatment records, which document that he received treatment for a pulled back in March 1976.  Further, at that time of his periodic January 1991 examination, the Veteran reported a history of recurrent back pain.  See January 1991 Report of Medical History.  Moreover, the record reflects that the Veteran underwent a radiologic consultation in January 1991, which revealed that he had "degenerative changes of the mid-thoracic spine" prior to separation from service in October 1991.  See January 31, 1991 Radiological Consultation Request/Report.  Finally, at the time of his August 1991 retirement examination, the Veteran was noted to have osteoarthritis.  See August 2, 1991 Report of Medical Examination.  On this record, the Board finds that the second element required for service connection has also been established.  

Turning to the third and final element required for service connection, the Board acknowledges that there are conflicting medical opinions of record regarding whether the Veteran's current back disability is causally related to his military service.  In support of the Veteran's claim, in April 2013, the Veteran's private physician, Dr. J.R.W., provided the opinion that, based on the Veteran's (1) documented initial injury on active duty, (2) recurrent back pain mentioned on periodic physicals, (3) twenty years of wear and tear associated with service in the U.S. Army, and (4) gait compensation from his service-connected knee and ankle disabilities, it is more likely than not that the Veteran's current back pain and degeneration is either caused by his twenty years of active duty service and/or is aggravated by gait compensation from his service-connected knee and ankle disabilities.  In rendering this opinion, Dr. J.R.W. noted that the Veteran's service treatment records documented a back injury in March 1976.  Dr. J.R.W. also reported that although the Veteran did not seek subsequent treatment for this disability, he did report a history of recurrent back pain on periodic Reports of Medical History, and reported that, since the 1976 injury, he had self-treated his back pain with over the counter pain medication.  Additionally, Dr. J.R.W. noted that the Veteran served in the military for more than 20 years, often marching in full combat gear weighing approximately 75 pounds or more, causing repetitive micro-trauma, which accelerated the normal aging and degeneration process.  Finally, Dr. J.R.W. noted that service connection for a bilateral knee disability had been in effect since 1991, and stated that the altered gait and imbalance caused by the Veteran's service-connected knee disabilities affect degeneration and pain in his lower back.  

In contrast, at the time of the Veteran's June 2012 VA medical examination, the examiner provided the opinion that it was less likely than not that the Veteran's back condition was caused or aggravated by his in-service injury.  In this regard, the examiner reported that his opinion was based on the time lag between the Veteran's documented in-service acute back injury and his current pain, and the absence of continued documentation of back problems following the in-service injury.  Similarly, in a March 2013 VA addendum opinion, which was based on a review of the Veteran's claims file, a VA clinician reported that, in addition to the service treatment records recording the Veteran's back injury in March 1976, the Veteran's service treatment records also revealed complaints of recurrent back pain in September 1979 and January 1991.  The clinician then went on to report that, despite the Veteran's continued reports of back pain during service, due to the 14 year gap between the Veteran's discharge in 1991 and his first treatment for back pain in 2005, it was less likely than not that the Veteran's back pain was caused or aggravated by an in-service injury or event.  

In weighing and balancing evidence of record, the Board finds the June 2012 and March 2013 VA medical opinions to be less probative as to the etiology of the Veteran's low back disability than Dr. J.R.W.'s April 2013 medical opinion.  In making this assessment, the Board highlights that although both the June 2012 VA examiner and March 2013 VA clinician acknowledged the Veteran's reports of continued back pain following his March 1976 injury, neither clinician appears to have considered these reports when rendering their negative opinions, and instead appear to have based their opinions solely on the fact that the Veteran's post-service treatment records failed to show treatment for a back disability until 2005.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on treatment records to provide a negative opinion).  

Further, insofar as both the June 2012 VA examiner and March 2013 VA clinician failed to acknowledge or discuss the Veteran's in-service diagnosis of degenerative changes of the mid-thoracic spine in January 1991, and disagnosis of osteoarthritis in August 1991, the Board finds these opinions to be based on an incomplete / inaccurate factual history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history). 

Furthermore, in addition to the above noted deficiencies of the June 2012 and March 2013 VA medical opinions, the Board finds the April 2013 opinion of Dr. J.R.W. to be more probative because it has a fuller discussion of the etiology of the Veteran's back injury, which is consistent with the other medical evidence of record.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Specifically, Dr. J.R.W.'s opinion notes how constant stress on the Veteran's back during service, due to often marching in full combat gear weighing approximately 75 pounds or more, caused repetitive micro-trauma to his back.  Dr. J.R.W. also described how the Veteran's service-connected knee and ankle disabilities led to an altered gait and imbalance, thereby causing / aggravating degeneration and pain in the lower back.  In this regard, discussion of a possible connection between the Veteran's service-connected knee and ankle disabilities and his current back disability was completely absent from the June 2012 and March 2013 VA medical opinions.

Finally, the Board acknowledges the long gap between the Veteran's separation from service in 1991 and his initial post-service treatment in 2005.  Significantly, however, the Board finds this gap in treatment to be of little probative value as it is consistent with the Veteran's reports that he has self-treated his back symptomatology with over the counter pain medicine since 1976, and only relatively recently needed clinical treatment due to the worsening of this condition.  Under these circumstances, the approximately 14 year gap between separation from service and treatment for a back condition provides little probative evidence that the Veteran did not suffer from the condition during this time.

Accordingly, in considering the evidence of record, the Board finds that the preponderance of the evidence of record, including the positive medical opinion of Dr. J.R.W., which is consistent with the Veteran's service treatment records and the Veteran's competent and credible reports of a continuity of symptomatology since service, supports a finding that the Veteran's current back disability is causally related to his military service, thereby satisfying the third element required for service connection.

Therefore, because the Board concludes that all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for a back disability, currently diagnosed as IVDS, lumbar osteoarthritis, and thoracic osteoarthritis, is warranted and the claim is granted.  See 38 C.F.R. § 3.303.  


ORDER

Service connection for a back disability, currently diagnosed as IVDS, lumbar osteoarthritis, and thoracic osteoarthritis, is granted.


____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


